In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-1828
ANDRÉ HENDERSON,
                                                   Plaintiff/Appellant,
                                  v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                                  Defendant/Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
         No. 01 C 9621—Michael T. Mason, Magistrate Judge.
                          ____________
   ARGUED SEPTEMBER 30, 2003—DECIDED NOVEMBER 12, 2003
                          ____________



 Before BAUER, POSNER, and DIANE P. WOOD, Circuit Judges.
  POSNER, Circuit Judge. The plaintiff was denied social
security disability benefits and appeals from the district
court’s affirmance of the denial. The sole ground on which
the administrative law judge denied benefits was that he
thought Henderson capable of doing his previous work as
a schoolbus driver and later a medical courier driver. The
administrative law judge was especially impressed by the
fact that Henderson had held his bus driver’s job for six
years and his condition seems not to have worsened sig-
2                                                  No. 03-1828

nificantly since, and that he lost the medical courier job
because his employer discovered that he had a criminal
record, which of course is not a basis for finding that a per-
son is disabled.
   Henderson is obese (he’s six feet tall and weighs 300
pounds), and, although only 34 years old at the time of the
denial of benefits, has a long history of uncontrolled high
blood pressure and heart disease, plus asthma and severe
headaches, the latter due apparently to his elevated blood
pressure. He has an IQ in the low 70s and is only semi-
literate. He lost his job as a schoolbus driver because his
commercial driver’s license expired and he flunked the test
to get a new one.
  In the circumstances, the administrative law judge’s find-
ing that Henderson is able to return to his previous work as
a schoolbus driver is untenable. In defense of the finding the
Social Security Administration argues that there is no proof
that Henderson failed his commercial driver’s license test
because he is borderline retarded and merely semiliterate;
after all, he had passed the test six years earlier. But there is
no indication that Henderson wanted to lose his job as a
schoolbus driver, so the inference arises that if he could
have passed the test he would have taken it repeatedly until
he did pass it. The fact that he had passed it years earlier
proves little, since such tests often are not administered with
great care. Furthermore, driving a schoolbus is a highly
responsible job; Henderson’s low IQ, medley of serious
health problems, and reading difficulties make him unfit for
such a job; and the fact that a person holds down a job
doesn’t prove that he isn’t disabled, because he may have a
careless or indulgent employer or be working beyond his
capacity out of desperation. E.g., Hawkins v. First Union
Corporation Long-Term Disability Plan, 326 F.3d 914, 918 (7th
Cir. 2003); Perlman v. Swiss Bank Corporation Comprehensive
No. 03-1828                                                    3

Disability Protection Plan, 195 F.3d 975, 983 (7th Cir. 1999);
Wilder v. Apfel, 153 F.3d 799, 801 (7th Cir. 1998); Jones v.
Shalala, 21 F.3d 191, 192-93 (7th Cir. 1994); Kelley v. Callahan,
133 F.3d 583, 588 (8th Cir. 1998). The evidence presented by
Henderson was not conclusive, but it was sufficient to
require the administrative law judge to probe Henderson’s
capacity to be a schoolbus driver more deeply. Golembiewski
v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003) (per curiam);
Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003);
Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).
   Making deliveries by car is a less responsible job, and if
Henderson is physically and mentally able to perform the
requirements of the job the fact that he is unemployable by
virtue of his criminal record is, as we have said, irrelevant.
However, the administrative law judge accepted the evi-
dence of one of the medical experts that Henderson is
incapable of performing (safely) a job that requires the use
of hazardous machinery, which seems a fair description of
an automobile driven in Chicago, or the making of critical
judgments, which driving involves. Having accepted this
evidence, the judge failed to connect it with the issue of
whether Henderson could perform a job that consists en-
tirely of driving. By thus failing to build a bridge between
the record and the conclusion that Henderson can do the
work of a driver, the administrative law judge failed to
articulate a reasoned basis for his ruling, and so the ruling
cannot stand. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.
2003) (per curiam); Steele v. Barnhart, 290 F.3d 936, 941 (7th
Cir. 2002); Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.
2001); Fargnoli v. Massanari, 247 F.3d 34, 40–42 (3d Cir. 2001);
Bill Branch Coal Corp. v. Sparks, 213 F.3d 186, 191 (4th Cir.
2000).
4                                               No. 03-1828

  The judgment of the district court is reversed and the
matter is returned to the Social Security Administration for
further proceedings consistent with this opinion.
                                REVERSED AND REMANDED.

A true Copy:
       Teste:

                      ________________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-12-03